DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to amendments and remarks filed on 08/13/2021. Claims 1-8 are considered in this office action. Claims 1-2 and 5-6 have been amended. Claims 7-8 have been added. Claims 1-8 are pending examination. The 35 U.S.C. 112(b) rejections for claims 4-5 have been withdrawn in light of the instant amendments. This action is made final.
Response to Arguments
Applicant presents the following arguments regarding the previous office action:
A person of ordinary skill in the art would understand how a shape of a displayed curve may be edited by moving edit points on the curve
Figs. 9 and 10 of the instant application and their corresponding descriptions show and describe non-limiting embodiments for determining the movable range of an edit point or an end point of a direction line and thus a person of ordinary skill in the art would understand that Applicant was in possession of the claim features as a whole
The claimed processing unit implements any alleged abstract idea with a particular machine (i.e., the steering mechanism of the vehicle), and the claimed output processing unit that outputs the steering control information to a steering mechanism of a vehicle further ensures that the claim as a whole is not a mere drafting effort designed to monopolize an alleged mental process, thus the claim as a whole integrates any alleged judicial exception into a practical application of the alleged exception and is not “directed to” any judicial exception
None of the cited references teach the amended limitation "a guide setter setting guide information including: an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range such that a shape of the graph falls within a shape being appropriate as the graph of the steering control information"

Applicant's arguments A.-D. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that a person of ordinary skill in the art would understand how a shape of a displayed curve may be edited by moving edit points on the curve, Examiner respectfully disagrees. While one of ordinary skill in the art would understand how to move edit points on a graph and that the shape of the graph would change as the edit points are moved, they would not understand how the how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc.
Regarding Applicant’s argument B. that Figs. 9 and 10 of the instant application and their corresponding descriptions show and describe non-limiting embodiments for determining the movable range of an edit point or an end point of a direction line and thus a person of ordinary skill in the art would understand that Applicant was in possession of the claim features as a whole, Examiner respectfully disagrees. While Figs. 9 and 10 and their corresponding descriptions do show how one would determine the moveable range of an edit point or an end point of a direction line, there is no description of how the guide setter sets the guide information, where the guide information includes editing objects for the steering control graph including edit points (points on the graph), direction lines (lines extending from the sides of an edit point), and handles (end points of a direction line extending from an edit point). Par. [0024] of the instant specification states the guide information is set in accordance with the edit information, but no further description or detail is provided regarding the relationship between the guide information and the edit information or how the guide information is set according to the edit information. As mentioned above, the algorithm or steps/procedure taken to perform the function (in this case, setting the guide information by a guide setter) must be described with sufficient detail so that one of ordinary skill in the art would understand how
Regarding Applicant’s argument C. that the claimed processing unit implements any alleged abstract idea with a particular machine (i.e., the steering mechanism of the vehicle), and the claimed output processing unit that outputs the steering control information to a steering mechanism of a vehicle further ensures that the claim as a whole is not a mere drafting effort designed to monopolize an alleged mental process, thus the claim as a whole integrates any alleged judicial exception into a practical application of the alleged exception and is not “directed to” any judicial exception, Examiner respectfully disagrees. Mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two, and mere physical or tangible implementation of an exception does not guarantee eligibility (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014)). Further, it is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility (Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010)). It is also important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)). The use of the additional element “steering mechanism of the vehicle” and “output processing unit” by the claimed processing unit amounts to a mere recitation of the words “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea, and 
Regarding Applicant’s argument D. that none of the cited references teach the amended limitation "a guide setter setting guide information including: an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range such that a shape of the graph falls within a shape being appropriate as the graph of the steering control information", Examiner respectfully disagrees. Cited reference Yasuda teaches a two-dimensional steering characteristics line graph of the steering assist current vs. steering torque that includes endpoints a, b, and c (editing objects) (Yasuda, Fig. 5) which are moved by a pointing device to change the amount of compilation of the steering characteristics diagram (move editing . The compiling operation is disabled (limiting an edit operation) in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (implying the edit operation is limited such that a shape of the graph falls within an appropriate shape for steering control information) (Yasuda, Par. [0015] lines 1-8). In other words, cited reference Yasuda teaches end points a, b, and c (editing objects) for a two-dimensional graph of steering control information used when adjusting the steering torque (assist force), and limit information that disables the operation (limits the edit operation) from going out of a predetermined normal range and prevents exceeding a proper range in the steering characteristics graph (ensures a shape of the graph falls within an appropriate shape for the graph of the steering control information). Therefore, Examiner maintains that the currently cited art teaches the limitation stated above.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 lines 10-11 “to edit-target the end point” should read “to the edit-target end point” and line 13 “end point connected” should read “end point is connected”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “a guide setter setting guide information including: an editing object for a graph of steering control information used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range allowed as the graph” and “a graph claim 6. Firstly, regarding the guide information set by the guide setter, Par. [0015] describes editing objects as objects serving as edit targets in a graph of steering control information including: edit points, which are points on a graph whose position can be changed by an edit operation; direction lines, which are straight lines extending from one or both sides of an edit point; and handles, which are end points of a direction line extending from an edit point. Par. [0016] describes limit information as being used for limiting an edit operation performed on an editing object within an allowable edit range, which can be a movable range of an edit point and a moveable range of a handle of a direction line, and which is a range that results in an appropriate shape for the graph. However, no description is provided regarding how the guide setter chooses and/or generates the editing objects (edit points, direction lines, and handles) that are to be set for the graph of steering control information. Par. [0024] states the guide information is set in accordance with the edit information, but no further description or details are provided regarding the relationship between the edit information and the guide information or how the guide information is set according to the edit information. Secondly, regarding the graph editor editing the graph, Par. [0017] describes editing the graph of steering control The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to Therefore, the above stated limitations of claims 1 and 6 are not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.
	Claims 2-5 and 7, and claim 8 are rejected based on rejected base claim 1 and claim 6, respectively, for the same rationale as recited above.
Regarding claim 2, the limitations “a shape of the graph being changed in accordance with movement of the edit point” and “a direction line whose slope and length change in accordance with movement of an end point of the direction line,…the shape of the graph changing in accordance with the change in slope and length of the direction line” are not adequately described in the specification to reasonably convey the inventor(s) had possession of the claimed invention. Firstly, regarding the shape of the graph changing in accordance with a movement of the edit point, the instant specification does not provide adequate description as to how this function is performed. Par. [0031] states that movable ranges are set for the edit points such that the shape of the graph falls within an appropriate shape as a graph of steering control information when the edit points are moved, where an appropriate shape as a graph of steering control information is a graph shape of steering control information that gives a typical driver’s steering feeling. However, The algorithm or steps/procedure taken to perform the function how the inventor intended the function to be performed. See MPEP 2161.01 Section I. Further, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made (MPEP 2161.01 Section I). Therefore, the above stated limitations of claim 2 is not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.
	Claims 3-5 are rejected based on rejected base claim 2 for the same rationale as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "appropriate" in claim 1 line 6 and claim 6 line 5 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 2-5 and 7, and claim 8 are rejected based on rejected base claim 1 and claim 6, respectively, for the same rationale as recited above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-8 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 2-4 “setting guide information including: an editing object…and limit information” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 1 line 7 “displaying an editing screen” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claims 1 line 9 and claim 6 line 7 “accepting an edit operation” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 1 line 11 and claim 6 line 8 “editing the graph within the edit range” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 1 lines 13-14 and claim 6 line 10 “outputting the steering control information to a steering mechanism of a vehicle” 
Claim 2 lines 3-4 “sets…an edit point…and a direction line” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 2 line 8 “sets…a moveable range of the edit point” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 3 line 2 “sets…slider bars for editing” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 3 lines 5-6 “displaying the editing screen including the slider bars” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 3 lines 7-8 “accepts the movement of the edit point and the changes…using the slider bars” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 4 lines 2-4 “divides the editing screen…and sets the movable range of the edit point” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 5 lines 3-16 “divides the editing screen…with respect to each of a first straight line…, a second straight line…, and a third straight line…, and sets a region…as the movable range of the edit-target end point” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept)
Claim 6 lines 2-4 “displaying guide information including an editing object…; and limit information” recites an abstract idea 
Claim 7 line 2 and claim 8 line 3 “sets the edit range for the editing object based on a position of another editing object” recites an abstract idea belonging to the grouping of mental processes (pen and paper concept) and certain methods of organizing human activity (managing personal behavior including following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are a guide setter, a display processor, an input processor, a graph editor, an output processor, and a steering mechanism. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional elements do not represent an improvement in the functioning of a computer and only generally link the use of the judicial exception to a particular technological environment or field of use. The use of the additional elements amounts to a mere recitation of the words “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea, and use of a computer or other machinery in its ordinary capacity does not integrate a judicial exception into a practical application (MPEP 2106.05(f)). The limitations amount to merely using a computer as a tool to perform an abstract idea, which has been identified by the courts as not Employing generic computer functions of processing and outputting information to execute the abstract idea, even when limiting the use of the idea to the particular technical environment of the steering mechanism of the vehicle, does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The use of the additional elements amounts to a mere recitation of the words “apply it” with the judicial exception and merely uses a computer as a tool to perform an abstract idea, and use of a computer or other machinery in its ordinary capacity does not provide significantly more (MPEP 2106.05(f)). The limitations amount to merely using a computer as a tool to perform an abstract idea, which has been identified by the courts as not integrating the judicial exception into a practical application (MPEP 2106.04(d)). Employing generic computer functions of processing and outputting information to execute the abstract idea, even when limiting the use of the idea to the particular technical environment of the steering mechanism of the vehicle, does not amount to significantly more than the exception itself (MPEP 2106.05(h)). Further, the additional elements recited in the claim(s) are well-

Based on the above analysis, claims 1-8 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821).
Regarding claim 1, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: a guide setter setting guide information including: an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted; and limit information for limiting an edit operation performed on the editing object to an edit range such that a shape of the graph falls within a shape being appropriate as the graph of the steering control information (Fig. 5 elements a, b, and c endpoints (editing objects) of the two-dimensional steering assist current vs. steering torque characteristics line graph; Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram (move editing objects to adjust assist force); Par. [0015] lines 1-8 teaches disabling the compiling operation (limiting an edit operation) in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (implying the edit operation is limited such that a shape of the graph falls within an appropriate shape for steering control information)); a display processor performing a process of displaying an editing screen including the graph and the guide information (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (guide information) on the same screen); an input processor accepting an edit operation in accordance with the guide information; a graph editor editing the graph, in accordance with the edit operation accepted by the input processor (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. ; and an output processor outputting the steering control information to a steering mechanism of a vehicle, the steering control information being adjusted based on the editing of the graph (Par. [0017] lines 1-4 teaches the steering characteristics diagrams display means and the steering characteristics diagram compilation means are wirelessly linked with the electric power steering driving motor control means; and Par. [0018] lines 6-15 teaches the driver executes compilation on the steering characteristics diagram, the steering characteristics diagram thus compiled is stored and then read out of storage, and a driving signal for controlling the electric power steering motor is generated based on the steering characteristics diagram read out)”, however Yasuda does not explicitly teach displaying the limit information and editing the graph “within the edit range indicated by the limit information”.
	From the same field of endeavor, Ohsuga teaches displaying the limit information and editing the graph “within the edit range indicated by the limit information (Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70; Col. 7 lines 18-23 teaches display 70 displays the acceleration characteristics in such a manner that the upper limit and the lower limit of the adjustable region are displayed, and the driver 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings on Yasuda to incorporate the teachings of Ohsuga to have the device taught by Yasuda display the limit information as taught by Ohsuga and edit the graph taught by Yasuda within the edit range indicated by the limit information as taught by Ohsuga.
	The motivation for doing so would be to allow the controlled variable for controlling operation of the automobile be determined in accordance with the characteristics desired by the driver (Ohsuga, Col. 2 lines 3-6).
Regarding claim 6, Yasuda teaches “A power steering adjustment method (Par. [0009] lines 2-4 teaches a method for setting steering characteristics of an electric power steering system) comprising: displaying guide information including an editing object for a graph of steering control information having two or more dimensions used when assist force of steering is adjusted (Fig. 5 element D display displaying elements a, b, and c endpoints (editing objects) of the two-dimensional steering assist current vs. steering torque characteristics line graph; Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram (move editing objects to adjust assist force))”; limiting an edit operation “such that a shape of the graph falls within a shape being appropriate as the graph of the steering control information (Par. [0015] lines 1-8 teaches disabling ; accepting an edit operation in accordance with the guide information; editing the graph, in accordance with the accepted edit operation (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. [0015] lines 1-8 teaches disabling the compiling operation in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (accept edit operation in accordance with guide information to edit the graph)); and outputting the steering control information to a steering mechanism of a vehicle, the steering control information being adjusted based on the editing of the graph (Par. [0017] lines 1-4 teaches the steering characteristics diagrams display means and the steering characteristics diagram compilation means are wirelessly linked with the electric power steering driving motor control means; and Par. [0018] lines 6-15 teaches the driver executes compilation on the steering characteristics diagram, the steering characteristics diagram thus limit information for limiting an edit operation performed on the editing object to an edit range” and editing the graph “within the edit range indicated by the limit information”.
	From the same field of endeavor, Ohsuga teaches displaying “limit information for limiting an edit operation performed on the editing object to an edit range” and editing the graph “within the edit range indicated by the limit information (Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70; Col. 7 lines 18-23 teaches display 70 displays the acceleration characteristics in such a manner that the upper limit and the lower limit of the adjustable region are displayed, and the driver is able to select optional characteristics from the region by changing the characteristic in an analog manner)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings on Yasuda to incorporate the teachings of Ohsuga to have the method taught by Yasuda include displaying the limit information as taught by Ohsuga and editing the graph taught by Yasuda within the edit range indicated by the limit information as taught by Ohsuga.
	The motivation for doing so would be to allow the controlled variable for controlling operation of the automobile be determined in .

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821) and further in view of Rockwood (US 2014/0354639 A1).
Regarding claim 2, the combination of Yasuda and Ohsuga teaches all the limitations of claim 1 above, and further teaches “wherein the guide setter: sets, as the editing object, an edit point being a point on the graph and the shape of the graph being changed in accordance with the movement of the edit point, and sets, as the limit information, a moveable range of the edit point (Yasuda, Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints; and Par. [0015] lines 1-8 teaches disabling the compiling operation in case the operation goes out of the predetermined normal range of compilation and prevents abnormal steering without overcompilation exceeding a proper range in the steering characteristic diagram (accept edit operation in accordance with guide information to edit the graph)) (Ohsuga, Fig. 13 shows acceleration characteristics graph with an upper limit and a lower limit displayed on display 70 that limits the movement of the edit and adjuster (slider bar) 80; Col. 7 lines 18-23 teaches display 70 a direction line whose slope and length change in accordance with movement of an end point of the direction line, the direction line extending from the edit point and the shape of the graph changing in accordance with the change in the slope and length of the direction line” and setting, as limit information, “a moveable range of the end point of the direction line”.
	From the same field of endeavor, Rockwood teaches setting, as an edit object, “a direction line whose slope and length change in accordance with movement of an end point of the direction line, the direction line extending from the edit point and the shape of the graph changing in accordance with the change in the slope and length of the direction line (Fig. 16 profile handle 212 (direction line with end point); Par. [0029] lines 1-4 and 13-16 teaches a profile handle 212 (direction line with end point) is a geometric object tangent to the profile (graph) that controls the shape of the profile by modifying the slope of the profile at marker 208 (corresponding to slope of the profile handle (direction line)) and affecting the fullness of the profile (shape of the graph) by changing the length of the profile handle)” and setting, as limit information, “a moveable range of the end point of the direction line (Par. [0289] line 1 to Par. [0295] line 3 teaches the profile handle (direction line with end 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ohsuga to incorporate the teachings of Rockwood to set the edit object taught by the combination of Yasuda and Ohsuga as a direction line including an end point and extending from an edit point where the shape of the graph changes in accordance with the slope and length of the direction line as taught by Rockwood, and to set the limit information taught by the combination of Yasuda and Ohsuga as a movable range for the end point of the direction line as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).
Regarding claim 3, the combination of Yasuda, Ohsuga, and Rockwood teaches all the limitations of claim 2 above, and further teaches “wherein the guide setting sets, as the editing object, slider bars for editing and for accepting movement of the edit point and changes in the slope and length of the direction line, in accordance with sliding operation of the slider bars, the display processor performs a process of displaying the editing screen including the slider bars set by the guide setter, and the input processor accepts the movement of the edit point and the changes in the slope and length of the direction line using the slider bars (Rockwood, Fig. 16 profile handle 212 (direction line with end point); Par. [0029] lines 1-4 and 13-16 teaches a profile handle 212 (direction line with end point) is a geometric object tangent to the profile (graph) that controls the shape of the profile by modifying the slope of the profile at marker 208 (corresponding to slope of the profile handle (direction line)) and affecting the fullness of the profile (shape of the graph) by changing the length of the profile handle) (Ohsuga, Fig. 13 adjuster 80 (slider bar); Col. 7 lines 25-29 teaches varying the acceleration characteristics (graph) on the display 70 by shifting the adjuster 80 (slider bar) to the left or right) (Yasuda, Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints)”.
Regarding claim 7, the combination of Yasuda and Ohsuga teaches all the limitations of claim 1 above, however the combination of Yasuda and Ohsuga does not explicitly teach “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information”.
	From the same field of endeavor, Rockwood teaches “wherein the guide setter sets the edit range for the editing object based on a position of another editing object in the guide information (Par. [0332] lines 1-7 and Par. [0333] lines 1-2 teaches an isocline handle (editing object) whose slope controls tangency at a marker and whose 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ohsuga to incorporate the teachings of Rockwood to have the guide setter taught by the combination of Yasuda and Ohsuga set the edit range of the editing object based on a position of another editing object as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).
Regarding claim 8, the combination of Yasuda and Ohsuga teaches all the limitations of claim 6 above, however the combination of Yasuda and Ohsuga does not explicitly teach “setting the edit range for the editing object based on a position of another editing object in the guide information”.
	From the same field of endeavor, Rockwood teaches “setting the edit range for the editing object based on a position of another editing object in the guide information (Par. [0332] lines 1-7 and Par. [0333] lines 1-2 teaches an isocline handle (editing object) whose slope controls tangency at a marker and whose magnitude controls 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ohsuga to incorporate the teachings of Rockwood to have the method taught by the combination of Yasuda and Ohsuga include setting the edit range of the editing object based on a position of another editing object as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ohsuga et al. (US Patent 5,084,821), in view of Rockwood (US 2014/0354639 A1), and further in view of Herman et al. (US 2006/0274070 A1).
Regarding claim 4, the combination of Yasuda, Ohsuga, and Rockwood above teaches all the limitations of claim 2 above, however the combination of Yasuda, Ohsuga, and Rockwood above does not explicitly teach “wherein the guide setter divides the editing screen into two regions with respect to a straight line obtained by extending the direction line extending from the edit point being an edit-target, and sets the movable range of the edit point such that an adjacent edit point to the edit point being the edit-target and an end point of another direction line extending from the adjacent edit point are located in a divided region on the same side on the editing screen with respect to the straight line”.
	From the same field of endeavor, Herman teaches “wherein the guide setter divides the editing screen into two regions with respect to a straight line obtained by extending the direction line extending from the edit point being an edit-target, and sets the movable range of the edit point such that an adjacent edit point to the edit point being the edit-target and an end point of another direction line extending from the adjacent edit point are located in a divided region on the same side on the editing screen with respect to the straight line (Par. [0166] lines 8-20 teaches an avar is configured to have an allowed output value range (i.e. hard limits) (moveable range) where direct manipulation controls by the user respect these value limits; and Par. [0313] lines 4-11 teaches inserting new Bezier knots with tangent handles adjusted to preserve the existing shape of the path by adjusting the new knot tangent slope and length and the proximal tangent lengths of the preceding and subsequent knots (implying the position of the edit point depends on the position of the adjacent point direction line end point))”. Further, it is required for a graph of steering control information (such as steering angle vs. steering torque) to monotonously increase with respect to the vertical and horizontal axes, thus it would be required to limit the movement of the edit point such that the adjacent edit point and the end point of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, and Rockwood to incorporate the teachings of Herman and of what is known in the art to have the guide setter taught by the combination of Yasuda, Ohsuga, and Rockwood limit the moveable range of an edit point based on an adjacent edit point and an end point of the direction line of the adjacent edit point as taught by Herman, such that the adjacent edit point and the end point of the direction line of the adjacent edit point remain on the same side of an extended directional line of the edit point as would be required by one of ordinary skill in the art for the current situation.
	The motivation for doing so would be to set direct manipulation limits that respect allowed output value ranges for movement of the point (Herman, Par. [0166] lines 9-10 and 14-16) and to maintain the necessary graph shape required based on the current situation.
Regarding claim 5, the combination of Yasuda, Ohsuga, and Rockwood above teaches all the limitations of claim 2 above, however the combination of Yasuda, Ohsuga, and Rockwood above does not wherein the guide setter: divides the editing screen into a plurality of divided regions with respect to each of a first straight line obtained by extending a first direction line extending from a first edit point closest to the end point being an edit-target point among adjacent edit points to a second edit point to which a second direction line including the edit-target end point is connected, a second straight line obtained by extending a line segment connecting the second edit point to which the second direction line including the edit-target end point is connected, and an end point of the first direction line extending from the first edit point closest to edit-target the end point, and a third straight line that passes through the second edit point to which the second direction line including the edit-target end point connected, and that is parallel to a vertical axis or a horizontal axis of the graph, and sets a region in which the edit-target end point is present, as the moveable range of the edit-target end point, among the plurality of divided regions on the editing screen”.
	From the same field of endeavor, Herman teaches “wherein the guide setter: divides the editing screen into a plurality of divided regions with respect to each of a first straight line obtained by extending a first direction line extending from a first edit point closest to the end point being an edit-target point among adjacent edit points to a second edit point to which a second direction line including the edit-target end point is connected, a second straight line obtained by extending a line segment connecting the second edit point to which the second direction line including the edit-target end point is connected, and an end point of the first direction line extending from the first edit point closest to edit-target the end point, and a third straight line that passes through the second edit point to which the second direction line including the edit-target end point connected, and that is parallel to a vertical axis or a horizontal axis of the graph, and sets a region in which the edit-target end point is present, as the moveable range of the edit-target end point, among the plurality of divided regions on the editing screen (Par. [0166] lines 8-20 teaches an avar is configured to have an allowed output value range (i.e. hard limits) (moveable range) where direct manipulation controls by the user respect these value limits; and Par. [0313] lines 4-11 teaches inserting new Bezier knots with tangent handles adjusted to preserve the existing shape of the path by adjusting the new know tangent slope and length and the proximal tangent lengths of the preceding and subsequent knots (implying the slope and length of the edit point depends on the adjacent point direction line end point slope and length))”. Further, it is required for a graph of steering control information (such as steering angle vs. steering torque) to monotonously increase with respect to the vertical and horizontal axes, thus it would be required to limit the movement of the edit point direction line end point such that it is bounded by a first straight line determined by extending the direction lines of an adjacent edit point closest to the edit point direction line end point, a second straight line determined by connecting a line segment connecting and passing through the edit point and the adjacent edit point, and a third line determined by a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ohsuga, and Rockwood to incorporate the teachings of Herman and of what is known in the art to have the guide setter taught by the combination of Yasuda, Ohsuga, and Rockwood limit the moveable range of an edit point direction line end point based on an adjacent edit point and an end point of the direction line of the adjacent edit point as taught by Herman, such that the edit point direction line end point is bounded by a first straight line that extends the direction lines of an adjacent edit point closest to the edit point direction line end point, a second straight line that passes through the edit point and the adjacent edit point, and a third line that passes through the edit point and is parallel with the horizontal or vertical axis, depending on the current situation, as would be required by one of ordinary skill in the art for the current situation.
	The motivation for doing so would be to set direct manipulation limits that respect allowed output value ranges for movement of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano et al. (US 2002/0087241 A1) teaches a solution window on a display that shows the result of a steering feeling adjustment procedure as a graph and shows a first and second steering feeling in appropriate positions on the graph representing the steering feeling that will occur when the adjusting procedure is applied to the control apparatus and the steering feeling that will occur if an opposite adjusting procedure is applied, respectively

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665